This is the second appeal in this case. The first trial of the case in the circuit court resulted in a verdict and judgment for $600 for the appellee. A motion for a new trial was filed and overruled, and thereafter a motion for a new trial on the ground of newly-discovered evidence was filed and overruled, and the case was appealed to this court. This court reversed the judgment and remanded the cause for a new trial. The reversal was solely on the ground of newly-discovered evidence. Coca-Cola Bottling Company of Arkansas v. Eudy, 191 Ark. 877, 88 S.W.2d 53.
On the second trial the alleged newly-discovered evidence was introduced and there was a verdict and judgment for the appellee for $1,250. The case is here on the second appeal, and this court has reduced the judgment to $300 and affirmed it for that amount; all amount probably insufficient to pay the cost and expenses of the trials.
Section 7 of article 2 of the Constitution reads as follows: "The right of trial by jury shall remain inviolate, and shall extend to all cases at law, without regard to the amount in controversy; but a jury trial may be waived by the parties in all cases in the manner prescribed by law."
What does the Constitution mean when it says that trial by jury shall remain "inviolate"? I think it means, and this court has uniformly held it to mean, that the *Page 440 
finding of facts by a jury, if there is any substantial evidence to sustain the finding, is conclusive, and this court cannot set aside the verdict if supported by substantial evidence. If it could, the provision of the Constitution would be meaningless. This court has no more right to substitute its judgment for the judgment of the jury than the jury has to substitute its judgment for the court's on a question of law. In other words, questions of law are to be decided by the court, and questions of fact are to be decided by the jury.
"In many cases of tort, however, the injury complained of is of such nature that compensation cannot be awarded by any precise pecuniary standard and there is no legal measure of damages, because the injury does not consist of pecuniary elements, or elements of which the value can be measured or expressed in money. The compensation which shall be allowed for an injury of this character is by the common law referred to the sound discretion and dispassionate judgment of a jury. Where there is a legal measure of damages the jury must determine the amount as a fact according to that measure, otherwise the law which measures the compensation would be of no avail; and whether they have done so or not in a given case may be proximately seen by a comparison of the verdict with the evidence." Sutherland on Damages, vol. 1, page 3.
"The general principle which forms the basis of all judicial attempts to define the respective provinces of judge and jury lies in the fact that of the three elements which compose every judicial question one must always be determined by the court, or, rather, the judge of the court, and the other by the jury — the law by the former, and the fact by the latter. In other words, it is the exclusive province of the judge to decide all disputed questions of law, and the jury is invested with the exclusive power to decide all disputed questions of fact. Neither should be permitted to encroach upon the functions of the other." Hyatt on Trials, vol. 2, page 1647.
The jury is the judge of the facts, and to say that a verdict of a jury may be set aside if there is substantial evidence to support it, simply because it does not conform *Page 441 
to our standard, is, in effect, abrogating the law as to jury trials.
Section 1313 of Crawford  Moses' Digest provides, among other things, that a verdict shall not be held to be excessive or be set aside as excessive, except for some erroneous instruction, or upon evidence aside from the amount of damages assessed, that it was rendered under the influence of passion or prejudice. Of course, the legislature did not intend to say, and did not mean, that a verdict, not supported by substantial evidence, could not be set aside; it has always been the rule before and since the passage of the law referred to, that the verdict of the jury must be sustained by substantial evidence or it would be set aside; but where the verdict is sustained by substantial evidence, no court has any right to set it aside. To do so would invade the province of the jury, and would be substituting the judgment of the court as to the facts for the judgment of the jury. If we can do this, there is no reason for having a jury at all.
It is true that in the case of St. Louis  North Ark. Rd. Co. v. Mathis, 76 Ark. 184, 91 S.W. 763, 113 Am. St. Rep. 85, the court construed this statute to mean a limit on the jurisdiction conferred on the Supreme Court by the Constitution. This case, however, was first affirmed by this court, and then on rehearing it was reversed, the court holding that the amount allowed by the jury was excessive, but they did not reduce it, as was done in this case. There was a verdict of $10,000, and this court held that $8,000 was sufficient to compensate the appellee fully, and ordered that if the appellee would, within 15 days, remit $2,000 of the judgment, that it would be affirmed for the remainder, $8,000; otherwise, it would be reversed and the cause remanded for a new trial. The court, in deciding that case on rehearing, said: "Believing, as we do, that the amount allowed by the jury, either upon one or the other of the two elements of damages, was excessive, it becomes our duty to remand this cause for a new trial, or to require the plaintiff to remit the judgment down to such an amount as we can say *Page 442 
the evidence fully warranted, there being no errors of law in the proceedings."
That decision can only mean that the court did not think there was substantial evidence to sustain the full amount. But it did not then undertake to reduce and modify it. To do that is to pass on the facts, and that is the province of the jury and not the court. It is true we have, since that time, modified and affirmed judgments; have reduced the amounts found by the jury, but under the Constitution and laws we have no right to do that. If we do that, we are passing on the facts and substituting our judgment for the judgment of the jury, which we have no right to do.
We have recently held that it is the province of the jury to pass upon the facts, and that the only question for this court is, is there substantial evidence to sustain the verdict. In the case of Missouri Pacific Rd. Co. v. Remel, 185 Ark. 598, 48 S.W.2d 548, we said: "The amount of recovery in a case of this sort should be such, as nearly as can be, to compensate the injured party for his injury. The suit is for compensation, and compensation means that which constitutes or is regarded as all equivalent or recompense; that which compensates for loss or privation, remuneration."
This declaration of law was copied and approved in the case of Coca-Cola Bottling Company of Ark. v. Cordell, 189 Ark. 1132, 76 S.W.2d 307. In that case we also said: "While the discretion of the jury is very wide, it is not an arbitrary or unlimited discretion, but it must be exercised reasonably, intelligently, and in harmony with the testimony before them. The amount of damages to be awarded for breach of contract, or in actions for tort, is ordinarily a question for the jury; and this is particularly true in actions for personal injuries and other personal torts, especially where a recovery is sought for mental suffering."
The above simply means, and can only mean, that there must be substantial evidence to sustain the verdict, and if so, then it is in harmony with the testimony before them, and I think that the verdict of a jury, both on the question of liability and the amount of damages, *Page 443 
cannot be disturbed by the court if sustained by substantial evidence.
I, therefore, dissent from the holding of the court in reducing the damages and affirming for $300. I am authorized to state that Mr. Justice HUMPHREYS agrees with me in this dissenting opinion.